FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 GINA FIORE; KEITH GIPSON,                   No. 08-17558
               Plaintiffs-Appellants,
                                                D.C. No.
                   v.                        2:07-cv-01674-
                                                ECR-LRL
 ANTHONY WALDEN; UNKNOWN
 AGENTS OF THE FEDERAL
 GOVERNMENT,                                    ORDER
             Defendants-Appellees.


    On Remand from the United States Supreme Court

                    Filed April 18, 2014

    Before: Alfred T. Goodwin, Marsha S. Berzon, and
             Sandra S. Ikuta, Circuit Judges.


                          ORDER

    On February 25, 2014, the Supreme Court of the United
States issued an opinion reversing this Court, and holding that
the district court lacked personal jurisdiction over defendant
Anthony Walden. See Walden v. Fiore, 134 S. Ct. 1115
(2014). We therefore remand this case to the district court
with instructions to dismiss the complaint for lack of
jurisdiction.